PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,960,943
Issue Date: 1 May 2018
Application No. 15/482,626
Filing or 371(c) Date: 7 Apr 2017
Attorney Docket No. SMM01389-US-CNT


:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application,1 filed on December 9, 2021.

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application was filed on July 22, 2020 along with the petition fee, the proper statement of unintentional delay, and both a certificate of correction and the associated fee.  The original petition pursuant to 37 C.F.R. 
§ 1.78(c) was dismissed via the mailing of a decision on February 24, 2021 which indicated that requirements (2) and (3) of 37 C.F.R. § 1.78(c) have each been satisfied.
A renewed petition pursuant to 37 C.F.R. § 1.78(c) was filed on July 28, 2021 and was dismissed via the mailing of a decision on August 16, 2021, which indicated, in pertinent part: 
	
    PNG
    media_image2.png
    266
    652
    media_image2.png
    Greyscale


A renewed petition pursuant to 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application was filed on September 22, 2021 and dismissed via the mailing of a decision on October 15, 2021.

With this renewed petition received on December 9, 2021, the third requirement remains unsatisfied.

The decision mailed on October 15, 2021 set forth on the third page:

… a filing receipt was mailed on April 21, 2017, which sets forth, in pertinent part:
 

    PNG
    media_image3.png
    43
    521
    media_image3.png
    Greyscale


This application issued as U.S patent number 9,960,943 on May 1, 2018, with the following information on the first page:
	
    PNG
    media_image4.png
    74
    415
    media_image4.png
    Greyscale


As such, it is not clear why the Applicant was not aware that the currently requested benefit claim was neither requested nor accorded in this application.  This must be addressed on renewed petition by Applicant and Petitioner’s representative.  A statement from the Applicant is not required: it would be sufficient for Petitioner’s representative to expressly state that he has spoken with the Applicant and confirmed the facts of which he lacks firsthand knowledge.

With this renewed petition received on December 9, 2021, this portion of the October 15, 2021 decision has not been addressed.  

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

The previously-submitted certificate of correction is acceptable.  Petitioner need not resubmit the certificate of correction, the associated fee, the petition fee, or a corrected/updated ADS on renewed petition.

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner’s representative is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Provisional application number 62/146,020 was filed on April 10, 2015.
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply.